 ATLANTA DIVISION OF S. J. GROVES AND SONS COMPANYAtlanta Division of S. J. Groves and Sons Companyand Local Number 438 of the Laborers' Inter-national Union of North America and Carpen-ters District Council of Atlanta, Georgia, andVicinity and Local Union Number 926 of theInternational Union of Operating Engineers andLocal Number 148 of the Operative Plasterersand Cement Masons International, Joint Peti-tioner. Case 10-RC-1259316 August 1983DECISION ON REVIEW AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 21 June 1982 the Regional Director forRegion 10 of the National Labor Relations Boardissued his Decision and Direction of Election in theabove-entitled proceeding in which he directed anelection in a unit including four craft groups' at allof the Employer's greater metropolitan Atlanta,Georgia, construction sites.2Thereafter, in accord-ance with Section 102.67 of the National LaborRelations Board Rules and Regulations, Series 8, asamended, the Employer filed a request for reviewof the Regional Director's decision. The Joint Peti-tioner filed a brief in opposition to the request forreview.By telegraphic order dated 15 July 1982 theBoard granted the Employer's request for reviewand stayed the ordered election. Thereafter, theJoint Petitioner filed a motion for reconsiderationof the stay of election and grant of review. By tele-graphic order dated 6 August 1982 the Boarddenied the Joint Petitioner's motion for reconsider-ation. The Joint Petitioner also filed a statement onthe Board's grant of review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record inthis case, including the statement on review, withrespect to the issue under review, and makes thefollowing findings:The Employer is engaged in heavy and highwayconstruction. It currently has 15 highway construc-tion projects in the Atlanta, Georgia, area. TheEmployer uses various craft employees in theseconstruction projects, including, inter alia, carpen-ters, cement masons, laborers, power equipmentI The unit included all carpenters and helpers. concrete finishers andhelpers, general laborers, and power equipment operators.2 On 23 June 1982 the Regional Director issued an Erratum to his De-cision and Direction of Electionoperators, ironworkers, and bricklayers.3Truck-drivers also form a considerable portion of the Em-ployer's work force.There are usually three stages to the Employer'shighway construction projects: clearing and demo-lition; grading, drainage, and structures; and pavingand cleaning. The record indicates that all classifi-cations of employees work together on integratedcrews during these stages. Thus, crews consist of acomplement of employees who may be in one ofseveral classifications, and who are headed by aforeman. For projects like bridge work, a foremanmay head a crew of 15 classifications. On cleaningand demolition phases, rodmen, dozer and loaderoperators, truckdrivers, and laborers may be partof the crew involved. On drainage structure proj-ects, ironworkers work together with carpenters,and bricklayers are also involved. Carpenters,crane operators, and ironworkers may work to-gether on the structure aspect of construction. Allemployees are paid on an hourly basis, receive thesame benefits, and share other common terms andconditions of employment. There are no formal ap-prentice training programs maintained by the Em-ployer.The Regional Director concluded that the em-ployees sought by the Joint Petitioner-carpenters,concrete finishers, laborers, and power equipmentoperators-worked in distinct craft groups and pos-sessed common interests distinguishable from thoseof other employees.4He therefore found that thejob classifications in the craft groups petitioned forby the Joint Petitioner constituted an appropriateunit. The Employer contends that the Regional Di-rector's finding was in error in that it improperlycarved out a unit of four groups whose functionswere not distinguishable from those excluded bythe Regional Director from the unit, includingironworkers, bricklayers, truckdrivers, and engi-neer trainee co-ops. The Joint Petitioner arguesthat the grouping of four crafts constitutes an ap-propriate unit in the construction industry. For thereasons that follow, we reverse the Regional Di-rector's finding that the petitioned-for unit is ap-propriate.In its recent decision in Brown & Root, Inc., 258NLRB 1002 (1981), the Board reiterated its stan-3 The various classifications of employees employed by the Employerat the construction sites involved herein include, inter alia: crane opera-tors, loader operators, mechanics, backhoe operators, dozer operators,lead ironworkers, ironworkers. lead carpenters, carpenters. pilednvers,bricklayers, cement masons, rodmen, instrument men, laborers, lute men,pipelayers, quality control technicians. engineer trainee co-ops, leadtruckdrivers, fuel truckdrivers, lowboy drivers, and truckdrivers4 The Regional Director also concluded, inter alia, that the unit mustencompass all 15 of the Employer's construction projects There was norequest for reviesw of that conclusion.267 NLRB No. 20175 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdard for finding appropriate units in the construc-tion industry:In the construction industry, the Board hasfound a separate unit of craft employees to beappropriate. The Board also has found appro-priate a unit of employees that constitute aclearly identifiable and functionally distinctgroup of employees. [Id. at 1003.]Although the Regional Director recited this stan-dard in reaching his decision, he concluded that,because the unit sought by the Joint Petitioner con-sisted of four distinct groups, it constituted an ap-propriate unit. While the Regional Director statedthe correct standard, he did not apply it correctlyin reaching his decision, and the facts do not sup-port the decision he reached.As noted above, the record reveals that, duringvarious stages of the Employer's construction proj-ects, craft groups, such as ironworkers and brick-layers, work alongside employees in the four craftgroups sought by the Joint Petitioner. Althoughthe Employer's job classifications are capable ofbeing separated into seven craft or functionalgroups, it does not follow, as found by the Region-al Director, that any arbitrary grouping of thosecrafts constitutes an appropriate collective-bargain-ing unit. The unit sought here is neither a tradition-al craft unit, a departmental unit, nor a functionalunit. Without more evidence, we cannot find herethat a single multicraft or multifunctional unit isappropriate, since the evidence clearly reveals thatother craft or functional groups are being excludedfrom the unit.AAccordingly, we shall dismiss the instant peti-tion.ORDERIt is hereby ordered that the petition filed hereinbe, and it hereby is, dismissed.' The cases cited by the Joint Petitioner do not support its contentionthat its requested unit is appropriate. In Denver Hearing, Piping d AirConditioning Contractors Association, 99 NLRB 251 (1952), separate homo-geneous craft groups were found appropriate. In R. B. Butler, Inc., 160NLRB 1595 (1966), the employees were grouped by function. In HychernConstructors, 169 NLRB 274 (1968), a unit of pipefitters, helpers, andwelders was found appropriate because of craft status and integration.Other cases cited by the Joint Petitioner are to the same end; i.e., thecases support the concept that craft or functional groups can constituteappropriate units in the construction industry. They are not precedent forfinding appropriate a unit of any grouping of employees.6 Because we have concluded that the exclusion of traditional craftsfrom the petitioned-for unit renders the unit inappropriate, we do notreach the issue of whether the truckdriver classifications and engineertrainee co-op employees should also have been included in the unit. Sincethe Joint Petitioner did not indicate a desire to participate in an electionwhich was not limited to the four crafts it sought to represent, we shalldismiss the petition. We do not construe the Joint Petitioner's requestthat the election scheduled by the Regional Director be conducted andthe bricklayers and ironworkers be voted subject to challenge as an indi-cation that it intended to or would represent those employees.176